Title: From Louisa Catherine Johnson Adams to John Adams, 12 May 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					Dear John
					Washington 12 May 1822
				
				I have been much gratified at hearing of your success at the Exhibition which news has reached us in a variety of ways—It has however been suggested that your success would have been still more complete if you had spoken a little louder but this is a defect which I hope you will outgrow as your voice strengthens and by acquiring a habit of speaking in publick—I wish you would tell Mr Boylston should you have an opportunity to see him that I fear it will not be in my power to visit him this Summer as your Uncles health is so bad that I shall not like to leave him and my own is such as to prevent all prospect of comfort or enjoyment.It is a great disappointment to me I confess and I fear it will be so to you but so many things occur to ruin our pleasure or happiness on these occasions you will give it up with less reluctance—Since the departure of Congress We have been as usual very dull and there is nothing stirring whatever either to interest or to please—Not that I regret their absence as heaven knows few can do their only business appearing to be to make themselves odious by their unjustifiable acts and the utter disgrace which as a body they bring upon themselves if not upon the Nation—Our future residence in this place is likely to be too unpleasant and I very much doubt if it can be long at which I certainly shall not grieve or at least very partially—Could I be sure all my family would retire from Publick life with as little regret as myself our happiness would not be materially injured and could I divert myself of the dread that disappointed ambition would sour the temper and embitter the days to come I could quit our present station without a sigh—You can understand this and enter into my feelings—I am very anxious concerning Charles as he appears to be determined on leaving College and with all the troubles your Father at has to suffer this blow would severely affect him—Tell him not to be rash and perhaps we may be enabled to adopt some plan which may meet his wishes without producing the effects which I so much dread and which he will for ever bewail—You have it in your power to do much for him my beloved boy and on you I rest my hopes I know you must make some sacrifices of your own particular views and perhaps pleasure but what are these compared with the welfare of your brother Much has been expected of you much is still required of you which I know will be performed to the utmost and it is this confidence that rewards all my cares and all the warm affection of your devoted Mother
				
					L. C. Adams.
				
				
					Do not suffer yourself to be hurt or mortified by any thing however unjust put persevere and conquer—
				
			